     Case 3:20-cv-03289-E Document 1 Filed 10/30/20                Page 1 of 19 PageID 1



                          UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

PAMELA ANN FISCHL,                                §
                                                  §
       Plaintiff,                                 §
                                                  §    Civil Action No. 3:20-cv-3289
v.                                                §
                                                  §    With Jury Demand Endorsed
HOMELOANSERV, INC.,                               §
                                                  §
       Defendant.                                 §

                                          COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

       Plaintiff Pamela Ann Fischl (“Plaintiff”), by and through counsel, for her Complaint

against Defendant, HomeLoanServ, Inc. (“Defendant”), states as follows:

                                        I. INTRODUCTION

       1.      Defendant engaged in willful, malicious, deceptive, and harassing actions against

Plaintiff in furtherance of its efforts to illegally collect on debt from her when it was legally

uncollectible from her because it was subject to the automatic stay or discharge injunction as a

result of Plaintiff’s Chapter 7 bankruptcy case. Defendant’s actions at issue include: 1) sending

Plaintiff periodic billing statements demanding payment in a specified amount alleged to be “past

due” by a certain date; 2) sending letters and other correspondence to the Plaintiff; and 3) calling

Plaintiff on her cell phone in order to induce her to make payment on the Account or take other

action to benefit Defendant.

       2.      Specifically, Plaintiff claims Defendant violated: 1) Tex. Fin. Code § 392.001 et

seq., known as the Texas Debt Collection Act (“TDCA”); 2) the common law prohibiting invasion

of privacy; 3) the automatic stay; and 4) the discharge injunction of the United States Bankruptcy
     Case 3:20-cv-03289-E Document 1 Filed 10/30/20                 Page 2 of 19 PageID 2



Court for the Northern District of Texas, Dallas Division.         Plaintiff seeks to recover from

Defendant actual, statutory, and punitive damages, and legal fees and expenses.

                                           II. PARTIES

        3.     Plaintiff is a natural person residing in Dallas County, Texas and a “consumer,” as

defined by the TDCA, Tex. Fin. Code § 392.001(1).

        4.     Defendant is a foreign non-profit corporation that may be served by delivering a

summons to its registered agent, Registered Agent Inc., 5900 Balcones Drive, Suite 100, Austin,

TX 78731.

        5.     Defendant is a “creditor,” “debt collector,” and/or “third-party debt collector” under

the TDCA, Tex. Fin. Code §§ 392.001(3)(6) and (7).

        6.     The debt Defendant was attempting to collect from Plaintiff was a “consumer debt,”

as defined by Tex. Fin. Code § 392.001(2).

                                 III. JURISDICTION AND VENUE

        7.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1331, 1334

and 1367 and 15 U.S.C. § 1681p.

        8.     Venue is proper in this district because Defendant transacts business in this district,

Plaintiff filed her bankruptcy case in this district, and the conduct complained of occurred in this

district.

                                  IV. FACTUAL ALLEGATIONS

A.      Plaintiff Filed a Chapter 13 Bankruptcy Case Which Was Later Converted to
        Chapter 7, Surrendered the Collateral Property and Received a Discharge of Her
        Personal Liability for the Subject Debt.

        9.     On September 2, 2019, Plaintiff filed Chapter 13 bankruptcy in case number 19-

32974-bjh13 (“Bankruptcy Case”) in the United States Bankruptcy Court for the Northern District

of Texas, Dallas Division (“Bankruptcy Court”).


                                                 -2-
    Case 3:20-cv-03289-E Document 1 Filed 10/30/20               Page 3 of 19 PageID 3



       10.    On December 31, 2019, Plaintiff voluntarily converted the case to one under

Chapter 7.

       1)     Plaintiff Included Information About the Account and Collateral in Her
              Schedules Filed with her Bankruptcy Petition.

       11.    On Schedule “D,” filed with her bankruptcy petition, Plaintiff listed Defendant as

the servicer for a debt to Idaho Housing and Finance Association (“IHFA”) secured by a lien on

real property located at 913 Steadman Drive, Cedar Hill, Texas 75104 (the “Property”), with an

account number ending in 2226 (“the Account”).

       12.    A true and correct copy of relevant excerpts of Plaintiff’s Schedule “D” is attached

hereto as Exhibit “A.”

       2)     Plaintiff Notified Defendant that She had Vacated the Property and was
              Surrendering it.

       13.    On or about January 9, 2020, Plaintiff called the Defendant and notified them she

had vacated the Property securing the debt and was surrendering it. At all relevant times,

Defendant was exempt from Regulation Z requirements to send periodic statements to Plaintiff,

according to applicable Regulation Z exemptions pertaining to sending statements on residential

mortgage loans to consumers in bankruptcy, because the automatic stay was lifted to allow

Defendant to foreclose on the Property.

       3)     Notice was Provided to Defendant of Plaintiff’s Bankruptcy Case and the
              Automatic Stay Prohibiting Creditors and Debt Collectors from Contacting
              Plaintiff.

       14.    On or about January 16, 2020, the Bankruptcy Noticing Center for the Bankruptcy

Court sent a copy of the “Notice of Chapter 7 Bankruptcy Case, Meeting of Creditors and

Deadlines” (“341 Notice”) to Defendant, by first class mail. The 341 Notice warned all creditors,

in conspicuous language, against violating the automatic stay imposed by 11 U.S.C. § 362. The




                                               -3-
       Case 3:20-cv-03289-E Document 1 Filed 10/30/20              Page 4 of 19 PageID 4



United States Postal Service did not return the 341 Notice sent to Defendant, creating a

presumption it was received by Defendant.

         15.   A true and correct copy of the Notice of Chapter 7 Bankruptcy Case is attached

hereto as Exhibit “B.”

         16.   On January 22, 2020 IHFA filed a Motion for Relief from Stay, which was granted

on February 18, 2020.

         17.   A true and correct copy of the Order Terminating Stay is attached hereto as Exhibit

“C.”

         4)    The Subject Debt on the Account was Discharged as to Plaintiff’s Personal
               Liability.

         18.   On April 17, 2020, the Bankruptcy Court issued an order granting Plaintiff a

discharge (“Discharge Order”). The Discharge Order followed Official Form 318, including the

explanatory language contained therein. The Discharge Order discharged Plaintiff from any

liability for the debt created by the Account.

         19.   Included with the Discharge Order was an explanation of the general injunction

prohibiting any attempt to collect discharged debts, warning all creditors, in conspicuous language,

that “Creditors cannot collect discharged debts” and that “Creditors cannot contact the debtors

by mail, phone, or otherwise in any attempt to collect the debt personally. Creditors who violate

this order can be required to pay debtors damages and attorney’s fees.”

         5)    Defendant Received Notice of Plaintiff’s Discharge and the Explanation About
               the Discharge Injunction, Permanently Prohibiting Defendant from Taking
               Collection Activity Against Plaintiff on the Account.

         20.   On April 19, 2020, the Bankruptcy Noticing Center mailed a copy of the Discharge

Order to Defendant by first class mail. This mailing, which was not returned, constituted notice




                                                 -4-
     Case 3:20-cv-03289-E Document 1 Filed 10/30/20                  Page 5 of 19 PageID 5



to Defendant of the discharge granted in Plaintiff’s Bankruptcy Case and the replacement of the

automatic stay of 11 U.S.C. § 362 with the discharge injunction imposed by 11 U.S.C. § 524(a).

       21.       A true and correct copy of the Discharge Order mailed by the Bankruptcy Noticing

Center is attached hereto as Exhibit “D.”

       22.       At no time during the pendency of Plaintiff’s Bankruptcy Case did IHFA,

Defendant or any other person or entity object to or dispute the details or completeness of the claim

regarding the Account listed on Schedule “D” to Plaintiff’s Petition.

       23.       At no time did Plaintiff reaffirm the debt on the Account with any person or entity.

       24.       At no time did the Bankruptcy Court declare the debt on the Account to be non-

dischargeable.

B.     During Plaintiff’s Bankruptcy and Post-Discharge, Defendant Attempted to Collect
       the Discharged Debt from Plaintiff by Making Harassing and Offensive Contact with
       Her and Through Deceptive and Coercive Communications and Actions.

       25.       Defendant engaged in prohibited, coercive, deceptive, and harassing actions against

Plaintiff in furtherance of Defendant’s illegal debt collection activity. Defendant took these

actions even though Defendant knew Plaintiff had surrendered the Property and that taking such

collection actions against Plaintiff was illegal during this time period, as the automatic stay or

discharge injunction was in effect.

       26.       During the Bankruptcy Case and following the April 17, 2020 entry of the

Discharge Order in Plaintiff’s Bankruptcy Case, Defendant engaged in prohibited debt collection

activity against Plaintiff on the Account by calling her on her cell phone, sending correspondences,

notices, and billing statements on the Account to harass, coerce and deceive Plaintiff into paying

on the discharged debt or take actions to financially benefit Defendant to her detriment.

       27.       Defendant, during the Bankruptcy Case, sent Plaintiff billing statements with

detachable payment coupons on the Account, demanding an amount due stated in a specified dollar


                                                 -5-
     Case 3:20-cv-03289-E Document 1 Filed 10/30/20                  Page 6 of 19 PageID 6



amount, by a specific due date, and with instructions on how to make the payment. Additionally,

Defendant sent other letters and past due notices to Plaintiff and called her multiple times on her

cell phone requesting she make a payment and seeking her intentions with the Account and the

Property, all while knowing she had vacated and surrendered the Property.

       28.     For example, on or about July 20, 2020, Defendant sent Plaintiff a letter indicating

it “is an attempt to collect a debt” and advising her that a late fee had been charged to her Account

in the sum of $52.27 making the deferred late fee total $104.54. The letter goes on the state that

the next payment due date is August 1, 2019, that the amount due at that time is $25,812.38 and

“if you have not been in contact with us, please do so immediately because we do have

alternatives to help keep you in your home.”

       29.     A true and correct redacted copy of the July 20, 2020 letter is attached hereto as

Exhibit “E.”

       30.     On or about August 18, 2020, Defendant sent Plaintiff a letter indicating that it had

sent information to her insurance company, OSC, notifying them that they determined that the

Property may be vacant and asking OSC to contact Plaintiff regarding the status of the property.

Defendant sent the letter to Plaintiff even though the automatic stay had been lifted, she had already

advised them by telephone in January 2020 that she had vacated the Property, was surrendering it,

and the debt had been discharged.

       31.     A true and correct redacted copy of the August 18, 2020 letter is attached hereto as

Exhibit “F.”

       32.     On or about August 19, 2020, Defendant sent Plaintiff a letter indicating it “is an

attempt to collect a debt” and advising her that a late fee had been charged to her Account in the

sum of $52.27 making the deferred late fee total $104.54. The letter goes on the state that the next




                                                 -6-
    Case 3:20-cv-03289-E Document 1 Filed 10/30/20                Page 7 of 19 PageID 7



payment due date is August 1, 2019, that the amount due at that time is $27,833.65, and “if you

have been in contact with us, please do so immediately because we do have alternatives to

help keep you in your home.”

       33.     A true and correct redacted copy of the August 19, 2020 letter is attached hereto as

Exhibit “G.”

       34.     On or about September 18, 2020, Defendant sent Plaintiff an “Annual Escrow

Account Disclosure Statement” indicating a payment of $2,223.00 is due as of November 1, 2020

with “Coming Year Escrow Projections” that include disbursements for property tax, FHA and

hazard insurance that are anticipated to be $686.76 a month through October 2021. The letter goes

on to state that the Account escrow balance is $2,062.86, “[t]his means you have a shortage of

$2,757.51” and that “[w]e have decided to collect it over 12 months.”

       35.     A true and correct redacted copy of the September 18, 2020 statement is attached

hereto as Exhibit “H.”

       36.     In October 2020, Defendant sent Plaintiff a letter enclosing a “Mortgage Payment

Book” indicating the Account had an unpaid principal balance of $219,786.70, including separate

detachable monthly payment coupons for the months of November 2020 (payment no. 1) through

October 2021 (payment no. 12) with monthly “ontime” payments of $2,223.00 due at the first of

each month and if not paid by the 16th of each month, the “late payment” would be $2,275.27.

       37.     A true and correct redacted copy of the October 2020 letter and “Mortgage Payment

Book” are attached hereto as Exhibit “I.”




                                               -7-
     Case 3:20-cv-03289-E Document 1 Filed 10/30/20                 Page 8 of 19 PageID 8



                                 V. GROUNDS FOR RELIEF - COUNT I

               TEXAS FINANCE CODE – TEXAS DEBT COLLECTION ACT (TDCA)

       38.     Plaintiff repeats, re-alleges, and incorporates by reference all previous Paragraphs

above as if fully rewritten here.

       39.     Defendant has violated the Texas Finance Code in numerous ways, including, but

not limited to, the following:

               a)      Tex. Fin. Code § 392.301(a)(8) prohibits Defendant from taking an
                       action prohibited by law. Inasmuch as: 1) the bankruptcy discharge
                       injunction prohibits anyone from attempting to collect debts
                       discharged in bankruptcy in personam; and 2) the common law
                       protects Plaintiff’s privacy rights; Defendant’s actions against
                       Plaintiff also violated the TDCA, as they were threats of further
                       illegal and harassing collections and contacts from Defendant to
                       Plaintiff in violation of the TDCA, and the post-discharge
                       representations Defendant made to Plaintiff that she still may be
                       liable for the debt as stated in the subject letters, notices and
                       statements;

               b)      Tex. Fin. Code § 392.303(2) prohibits Defendant from collecting or
                       attempting to collect interest or a charge, fee, or expense incidental
                       to the obligation unless the interest or incidental charge, fee, or
                       expense is expressly authorized by the agreement creating the
                       obligation or legally chargeable to the consumer. Inasmuch as
                       Defendant was attempting to charge late fees on a discharged debt,
                       it violated this section of the TDCA;

               c)      Tex. Fin. Code § 392.304(a)(3), which prohibits representing falsely
                       that the debt collector has information or something of value for the
                       consumer in order to solicit or discover information about the
                       consumer; inasmuch as Defendant was soliciting Plaintiff to contact
                       them “because we do have alternatives to help keep you in your
                       home,” after Plaintiff had surrendered and vacated the Property,
                       when Defendant knew Plaintiff had surrendered the Property and
                       was not living in the Property, Defendant made false representations
                       and solicitations to Plaintiff to obtain her personal and confidential
                       information to further Defendant’s illegal post-discharge collection
                       efforts on the Account;

               d)      Tex. Fin. Code § 392.304(a)(8) prohibits misrepresenting the
                       character, extent, or amount of Plaintiff’s debt. Defendant
                       misrepresented to Plaintiff, through telephone calls, the information


                                                -8-
    Case 3:20-cv-03289-E Document 1 Filed 10/30/20                  Page 9 of 19 PageID 9



                      printed in the subject Late Fee Assessment Notices and letters
                      representing that there were periodic payments due and owing by a
                      specific date, with fees accruing and that the Account, which had
                      been discharged, was past due and owing were to deceive Plaintiff
                      into paying the discharged debt. These were misrepresentations of
                      the character, extent or amount of the subject debt, in violation of
                      the TDCA;

               e)     Tex. Fin. Code § 392.304(a)(13) prohibits representing that a
                      consumer debt will definitely be increased by the addition of
                      attorney’s fees, investigation fees, service fees, or other charges if
                      the award of the fees or charges is subject to judicial discretion, as
                      here the post-discharge billing statements, notices and letters at issue
                      representing that Plaintiff owed Defendant for “late fees” and other
                      post-discharge assessed charges to the Account that were continuing
                      to accrue every month post-discharge. Since 11 U.S.C. § 524
                      prohibits Defendant from attempting to collect on the discharged
                      debt on the Account, as Plaintiff was no longer personally liable for
                      it upon discharge, for the same reasons stated in the preceding
                      paragraphs, Defendant violated this section of the TDCA;

               f)     Tex. Fin. Code § 392.304(a)(19) prohibits Defendant’s use of false
                      representations or deceptive means to collect a debt, for the reasons
                      stated in the preceding paragraphs; Defendant intentionally tried to
                      coerce or deceive Plaintiff into paying the debt, while Defendant
                      knew the Account was discharged in Plaintiff’s bankruptcy,
                      rendering the debt legally uncollectible from Plaintiff in personam;
                      and

               g)     Tex. Fin. Code § 392.302(4) prohibits Defendant from causing a
                      telephone to ring repeatedly or continuously, or making repeated or
                      continuous telephone calls, with the intent to harass a person at the
                      called number. Because Defendant’s representatives repeatedly
                      called Plaintiff to try and collect on the Account, even though
                      Plaintiff informed the callers that she had surrendered the Property
                      in the Chapter 7 conversion and to stop calling, Defendant also
                      violated this section of the TDCA.

       40.     Under Tex. Fin. Code Ann. § 392.403, Defendant’s actions make it liable to

Plaintiff for actual damages, statutory damages, costs, and reasonable attorney’s fees. Also,

Plaintiff’s injuries resulted from Defendant’s malice, actual fraud, and/or willful and intentional

misconduct, entitling Plaintiff to punitive damages.




                                                -9-
   Case 3:20-cv-03289-E Document 1 Filed 10/30/20                  Page 10 of 19 PageID 10



        41.     Because of Defendant’s conduct, Plaintiff was forced to hire counsel to pursue this

action, and Plaintiff’s recoverable damages include her reasonable attorney’s fees incurred in

prosecuting this claim.

                               VI. GROUNDS FOR RELIEF - COUNT II

                                        INVASION OF PRIVACY

        42.     Plaintiff repeats, re-alleges, and incorporates by reference all previous paragraphs

above, as if rewritten here in its entirety.

        43.     At all pertinent times, Plaintiff had a reasonable and lawful expectation not to be

contacted and harassed by Defendant after the bankruptcy and post-discharge, when Plaintiff had

surrendered and permanently vacated the Property prior to receiving her bankruptcy discharge.

Thus, Defendant’s calling the Plaintiff and sending her post-discharge written notices to her were

invasions of Plaintiff’s privacy rights. These wrongful acts of Defendant caused injury to Plaintiff.

        44.     Defendant’s wrongful acts were invasions of Plaintiff’s privacy rights and caused

injury to Plaintiff which resulted in extreme emotional anguish, loss of time and inconvenience.

Plaintiff’s injuries resulted from Defendant’s malice, which entitles Plaintiff to exemplary

damages under Texas Civil Practice and Remedies Code §41.003(a).

                              VII. GROUNDS FOR RELIEF- COUNT III

                       VIOLATION OF THE BANKRUPTCY AUTOMATIC STAY

        45.     Plaintiff repeats, re-alleges, and incorporates by reference all previous paragraphs

above, as if rewritten here in his entirety.

        46.     At all times material to this proceeding, Defendant had actual knowledge about

Plaintiff’s Bankruptcy Case and the automatic stay.




                                                -10-
   Case 3:20-cv-03289-E Document 1 Filed 10/30/20                   Page 11 of 19 PageID 11



       47.     Defendant attempted to collect from Plaintiff personally on the Account during her

Bankruptcy Case, as evidenced by Defendant sending Plaintiff the Account statements, notices

and correspondences at issue, as detailed in the paragraphs above, after Plaintiff filed her

Bankruptcy Case.      Defendant took these prohibited collection actions after Plaintiff had

surrendered and permanently vacated the Property, about which Defendant had received notice.

       48.     The totality of Defendant’s actions at issue and the individual actions constitute

violations of the automatic stay, as set forth in 11 U.S.C. §362.

       49.     The facts and background stated above demonstrate that Defendant knowingly and

willfully violated the automatic stay as it concerns the bankruptcy filed by Plaintiff. With this

prima facie showing, the duty is on Defendant to show, as its only defense, a present inability to

comply with the orders and injunctions of the Bankruptcy Court that goes beyond a mere assertion

of inability. Failing a showing of a present inability to comply with the orders and injunctions of

the Bankruptcy Court by Defendant, Plaintiff must prevail on his claims, and Defendant must be

held liable for willfully violating the orders and injunctions of the Bankruptcy Court with regard

to the filing and pendency of Plaintiff’s Bankruptcy Case, resulting in the automatic stay being in

effect which prohibited all contacts with Plaintiff in furtherance of in personam collection actions

on the Account.

       50.     Any defense put forth by Defendant in this proceeding can only constitute a good

faith exception, as no other reasonable explanation can be made for its conduct and actions. Any

allegation of a good faith exception should not be allowed.

       51.     Defendant violated the part of the Bankruptcy Court’s Automatic Stay pertaining

to 11 U.S.C. § 362(a)(1) which “operates as a stay, applicable to all entities, of—the

commencement or continuation, including the issuance of employment of process, of a judicial,




                                                -11-
   Case 3:20-cv-03289-E Document 1 Filed 10/30/20                 Page 12 of 19 PageID 12



administrative, or other action or proceeding agains the debtor that was or could have been

commenced before the commencement of the case under this title, or to recover a claim agains the

debtor that arouse before the commencement of the case under this title;…”, regarding all of

Defendant’s prohibited correspondences it sent to Plaintiff at issue during the pendency of the

Bankruptcy Case.

       52.     No exceptions exist under 11 U.S.C. §§ 362 or any other provision of the United

States Bankruptcy Code or other applicable law that permit the conduct of Defendant at issue with

regard to violating the automatic stay, as stated above.

       53.     The orders and injunctions of the Bankruptcy Court cannot be waived, except by

the virtue of a properly filed and approved reaffirmation agreement, motion, stipulation or

complaint. None of the aforementioned has been approved by the Court here, and no waiver of

the automatic stay, orders or injunctions of the Court has occurred in Plaintiff’s Bankruptcy Case

as pertaining to the rights and remedies of Defendant.

       54.     Also, there is no requirement of mitigation on the part of Plaintiff that is relevant

to violations of the orders and injunctions of the Bankruptcy Court. Any attempt to burden Plaintiff

with policing the misconduct of Defendant would be a complete derogation of the law. It is well

settled that each party to an injunction or order of the Court is responsible for ensuring its own

compliance with the injunction or order and for shouldering the cost of compliance. Any such

defense would constitute a collateral attack on the injunctions and orders of the Bankruptcy Court

in this proceeding, which is prohibited. Any defense put forth by Defendant in this case can only

constitute a claim of mitigation, as no other reasonable explanation can be made for the conduct

and action of Defendant. No allegation of a mitigation as a defense should be allowed.




                                                -12-
   Case 3:20-cv-03289-E Document 1 Filed 10/30/20                   Page 13 of 19 PageID 13



        55.      Plaintiff has been injured and damaged by Defendant’s actions and is entitled to

recover judgment against Defendant, for actual damages and punitive damages, plus an award of

costs and reasonable attorney’s fees, for violations of 11 U.S.C. § 362 and pursuant to the Court’s

powers under 11 U.S.C. § 105.

                               VIII. GROUNDS FOR RELIEF- COUNT III

                             VIOLATION OF THE DISCHARGE INJUNCTION

        56.      Plaintiff repeats, re-alleges, and incorporates by reference all paragraphs above, as

if set forth herein in its entirety.

        57.      At all material times, Defendant had actual knowledge of Plaintiff’s Bankruptcy

Case and of the discharge of the debt on the Account.

        58.      The Defendant attempted to collect on the discharged debt or to get Plaintiff to take

action to benefit the Defendant, as evidenced by the repeated phone calls, sending of the post-

discharge Late Fee Assessment Notices, letters, monthly payment coupon booklet and other

correspondence when the Property had already been surrendered and the debt discharged.

        59.      Defendant’s actions were willful acts in furtherance of its efforts to collect the

discharged debt from Plaintiff in violation of the discharge injunction imposed by 11 U.S.C. §

524(a). Further, Defendant’s acts were harassing and attempts to coerce and deceive Plaintiff to

pay the discharged debt.         Defendant’s failure to comply with the aforesaid laws, despite

Defendant’s being on notice of Plaintiff’s Bankruptcy Case and discharge and the effect of

Plaintiff’s discharge, illustrates Defendant’s utter contempt for federal law and the discharge

injunction.




                                                 -13-
   Case 3:20-cv-03289-E Document 1 Filed 10/30/20                 Page 14 of 19 PageID 14



       60.     The actions of Defendant constitute harassment and coercive and/or deceptive

actions taken to collect a discharged debt from Plaintiff in gross violation of the discharge

injunction imposed by 11 U.S.C. § 524(a)(1)-(3).

       61.     Defendant knowingly and willfully violated the orders and injunctions of the

Bankruptcy Court issued in the bankruptcy filed by Plaintiff. After this prima facie showing by

Plaintiff, the duty falls on Defendant to show, as its only defense, a present inability to comply

with the orders and injunctions of the Bankruptcy Court, which inability must go beyond a mere

assertion of inability. Failing a showing by Defendant of its present inability to comply with the

orders and injunctions of the Bankruptcy Court, Plaintiff must prevail on her claims, and

Defendant must be held liable for knowingly and willfully violating the orders and injunctions of

the Bankruptcy Court. Any defense put forth by Defendant in this proceeding can only constitute

a good faith exception, as no other reasonable explanation can be made for the conduct and actions

of Defendant. Any allegation of a good faith exception should not be allowed.

       62.     Specifically, Defendant violated the part of the Bankruptcy Court’s Discharge

Order issued pursuant to 11 U.S.C. § 524(a)(2) that “operates as an injunction against the

commencement, or continuation of an action, the employment of process, or an act, to collect,

recover or offset any such debt as a personal liability of the debtors, whether or not the discharge

of such debt is waived . . .”

       63.     There are no exceptions under 11 U.S.C. § 524, other provisions of the United

States Bankruptcy Code, or other applicable law that would permit Defendant’s conduct, which

was in blatant disregard of the discharge injunction.

       64.     The orders and injunctions of the Bankruptcy Court cannot be waived, except by

way of a properly filed and approved reaffirmation agreement, motion, stipulation or complaint,




                                               -14-
   Case 3:20-cv-03289-E Document 1 Filed 10/30/20                  Page 15 of 19 PageID 15



none of which occurred here. No waiver of the orders or injunctions of the Bankruptcy Court has

occurred.

       65.     Also, there is no requirement of mitigation on the part of Plaintiff that is relevant

to Defendant’s violations of the orders and injunctions of the Bankruptcy Court. Any burdening

of Plaintiff with an obligation to police the misconduct of Defendant would be a complete

derogation of the law. It is well-settled that each party to an injunction or order of the Court is

responsible for ensuring its own compliance with the injunction or order and for bearing the cost

of compliance. Any attempt by Defendant to mount such a defense would constitute a collateral

attack on the injunctions and orders of the Bankruptcy Court in this proceeding, which is

prohibited. Any such defense put forth by Defendant in this case can only constitute a claim of

mitigation, as no other reasonable explanation can be made for the conduct and actions of

Defendant. No defense of failure to mitigate should be allowed.

       66.     Plaintiff has been injured and damaged by Defendant’s actions, and Plaintiff is

entitled to recover judgment against Defendant for actual damages and punitive damages, plus an

award of costs and reasonable attorney’s fees, for Defendant’s violations of 11 U.S.C. § 524 and

pursuant to the Court’s powers under 11 U.S.C. § 105.

                       IX. VICARIOUS LIABILITY/RESPONDEAT SUPERIOR

       67.     Plaintiff will be able to show, after reasonable discovery, that all actions at issue

were taken by employees, agents, servants, or representatives, of any type, for Defendant, the

principal, within the line and scope of such individuals’ (or entities’) express or implied authority,

through employment, agency, or representation, which imputes liability on Defendant for all such

actions under the doctrine of respondeat superior and/or vicarious liability.




                                                -15-
   Case 3:20-cv-03289-E Document 1 Filed 10/30/20                   Page 16 of 19 PageID 16



                                              X. DAMAGES

       68.     In addition to any damages previously stated hereinabove, the conduct of Defendant

has proximately caused Plaintiff past and future monetary loss; past and future mental distress,

emotional anguish and a discernable injury to Plaintiff’s emotional state; and other damages,

evidence for all of which will be presented to the jury. Moreover, dealing with the consequences

of Defendant’s actions has cost Plaintiff considerable personal time and mental energy, which are

precious to her including repeated visits to her bankruptcy counsel’s office regarding the collection

activity of Defendant, and at least fifteen calls to their office to determine what they could to force

Defendant to cease its collection activity.

       69.     Defendant’s actions at issue have caused and/or exacerbated Plaintiff’s negative

emotions and mental anguish and distress, including anxiety, headaches, difficulty breathing, chest

pain, loss of appetite, fatigue, stress, insomnia, panic attacks, and depression, and have caused and

amplified the return of Plaintiff’s array of negative emotions and distress of having to file and go

through bankruptcy, and have caused and/or exacerbated new fears, stress, worry, frustration,

uncertainty, anger, defensiveness and anxiety to such a degree to negatively impact her physical

well-being and day-to-day life.

       70.     Also, Plaintiff is a single mother to three special needs children and the family’s

sole breadwinner. Defendant’s actions have left Plaintiff feeling hopeless, helpless, and depressed

after Defendant refused to stop the relentless collection efforts and harassment no matter what

Plaintiff has done to try to get Defendant to cease the collection actions and efforts at issue.

       71.     At all relevant times, Defendant knew, and it continues to know, that, pursuant to

an automatic stay and a discharge order granted by a U.S. Bankruptcy Court, included and

discharged debts are no longer legally collectible, but Defendant made a corporate decision to act




                                                 -16-
   Case 3:20-cv-03289-E Document 1 Filed 10/30/20                  Page 17 of 19 PageID 17



knowingly, willfully, maliciously, and contrary to its knowledge of bankruptcy law, to attempt to

collect on the debt it knew had been included in the bankruptcy and later discharged as a result of

Plaintiff’s Bankruptcy Case. Defendant had no right to engage in any of its actions at issue.

       72.     Plaintiff believes that, after reasonable discovery in this case, she will be able to

show that all actions taken by, or on behalf of, Defendant were conducted maliciously, wantonly,

recklessly, intentionally, knowingly, and/or willfully, with the desire to harm Plaintiff with the

actual knowledge that such actions were in violation of the law.

       73.     Plaintiff believes that, after reasonable discovery, she will be able to show that

Defendant has been involved in numerous disputes involving complaints about the type of conduct

at issue here; nevertheless, Defendant, intentionally and knowingly, has refused to correct its

policies and comply with applicable laws, of which laws it is well-aware.

       74.     Plaintiff believes that, after reasonable discovery, she will be able to show that

Defendant has engaged in a pattern and practice of wrongful and unlawful behavior, in accordance

with its established policies and procedures, with respect to knowingly, willfully, intentionally,

and maliciously attempting to collect on debts discharged in bankruptcy. Accordingly, Defendant

is subject to punitive damages, statutory damages, and all other appropriate measures necessary to

punish and deter similar future conduct by Defendant. Moreover, Plaintiff’s injuries resulted from

Defendant’s malice, and/or willful and intentional misconduct, entitling Plaintiff to punitive

damages.

       75.     Plaintiff believes that, after reasonable discovery, she will be able to show that

Defendant’s actions at issue were part of Defendant’s illegal design, implemented in its policies

and procedures, to profit by harassing unsophisticated debtors and collecting debts that had been

included and discharged in the debtors’ respective bankruptcy cases.




                                               -17-
   Case 3:20-cv-03289-E Document 1 Filed 10/30/20                 Page 18 of 19 PageID 18



         76.    Due to Defendant’s conduct, Plaintiff was forced to hire counsel, and her damages

include reasonable attorney’s fees incurred in prosecuting her claims.

         WHEREFORE, PREMISES CONSIDERED, Plaintiff, Pamela Ann Fischl, prays the

Court:

         A.     Enter judgment in favor of Plaintiff and against Defendant for statutory damages,

actual damages, costs, and reasonable and necessary attorney’s fees for Defendant’s violations of

the TDCA, Plaintiff’s privacy rights, the automatic stay and the discharge injunction;

         B.     Find that appropriate circumstances exist for an award of punitive damages to

Plaintiff;

         C.     Award Plaintiff pre-judgment and post-judgment interest as allowed by law; and

         D.     Grant such other and further relief, in law or equity, to which Plaintiff might show

she is justly entitled.


                                              Respectfully submitted,


                                              /s/ James J. Manchee
                                              James J. Manchee
                                              State Bar Number 00796988
                                              jim@mancheelawfirm.com
                                              MANCHEE & MANCHEE, PC
                                              2745 North Dallas Parkway, Suite 420
                                              Plano, Texas 75093
                                              (972) 960-2240 (telephone)
                                              (972) 233-0713 (fax)

                                              COUNSEL FOR PLAINTIFF




                                                -18-
   Case 3:20-cv-03289-E Document 1 Filed 10/30/20                 Page 19 of 19 PageID 19



                                       JURY DEMAND

      Plaintiff hereby demands a trial by jury on all issues so triable.

Dated:
October 30, 2020                                      /s/ James J. Manchee
                                                      James J. Manchee




                                               -19-
